Citation Nr: 1733677	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-22 558	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Board remanded the Veteran's claim on appeal for further evidentiary development.


FINDING OF FACT

The Veteran's service-connected postoperative residuals of right knee ligament reconstruction and associated mood disorder have rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for a TDIU is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record during the course of the claim or appeal.  TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In the instant appeal, service connection was granted for mood disorder in a December 2009 rating decision, and 50 disability rating was assigned effective January 8, 2009.  Service connection has also been in effect for postoperative residuals of right knee ligament reconstruction with an assigned 30 percent disability rating for the entire appeal period.  His combined rating is 70 percent.  The disability percentage criteria for schedular TDIU eligibility under 38 C.F.R. § 4.16(b) are met throughout the appeal period.  

In his September 2012 VA Form 21-8940, the Veteran asserted that the disability that primarily prevented him from securing or following a substantially gainful occupation was his service-connected mood disorder.  He reported having worked as a distribution clerk for the United States Postal Service (USPS) for the 10 years preceding his retirement, and that he last worked in November 1994.  He indicated that he became too disabled to work full-time in November 1990.  The evidence indicates that the Veteran completed a two-year college degree in electronics.

The evidence of record includes a July 2009 VA examination report of the Veteran's right knee, which indicated that he had severe burning type pain in the knee that lasted all day.  He complained of pain with standing and walking and could only walk less than a quarter of a mile.  He was unable to knee or squat and reported pain with climbing and descending stairs.  During an August 2009 VA mental examination, the Veteran reported that his previous job with the USPS had required him to stand all night, and that he could not do so with his knee so he had to leave the position.  

An April 2010 memorandum from a VA Vocational Rehabilitation Counselor indicated that the Veteran was determined to be infeasible for vocational training and gainful employment under the Vocational Rehabilitation and Employment Program due to the severity of his service and non-service connected disabilities.  The memorandum noted that the non-service connected disabilities consisted of eczema, limitation of thigh flexion, limitation of ankle motion, and lumbosacral and cervical strain.  

The Veteran was afforded a VA joints examination in December 2012.  He reported symptoms of pain, swelling, and instability.  He reported having frequent incidents of flare-ups where the knee would swell up and become very painful for him to walk.  It affected his ability to be mobile, bend, and lift.  He reported that he used a right knee brace for all weight bearing activities and typically used a straight cane to limit pressure on his right knee.  X-rays revealed degenerative arthritis.  The examiner opined that based on service connected physical conditions alone, the Veteran was capable of sedentary and light duty employment if he were to so choose.  

The Veteran was also afforded a VA mental disorders examination in December 2012.  He was noted to have depressed mood and was assigned a Global Assessment of Functioning (GAF) score of 80.  Regarding his current capacity for occupational functioning, the examiner stated that based on the Veteran's documented and subjectively reported symptoms of psychiatric disability exclusively, he did not appear to meet the VA criteria for total occupational and social impairment. 

In an October 2014 letter, a treating VA physician, L. L., M.D. noted that the Veteran was medically retired from the USPS since November 1990, secondary to his medical conditions.  She concluded that his mood disorder was impacted by his medical conditions.  She gave the opinion that when considering all information in this case, and due to his depressive symptomatology from the mood disorder, the Veteran would not be able to gain or sustain employment in any capacity.

While a September 2015 VA joints examination report indicated that the Veteran's right knee disability did not impact his ability to perform any type of occupation task, the examiner contradictorily concluded that the Veteran was only capable of sedentary to light/moderate physical activity.  

In the report of a September 2015 VA mental disorders examination, the examiner indicated that the October 2014 opinion from the Veteran's VA physician, Dr. L. was inconsistent with a prior statement from the Veteran that he left his position at the USPS because of sarcoidosis and rheumatoid arthritis.  The Board notes, however, that many years have passed since the Veteran left his employment at the USPS in 1990, and his reasons for leaving his employment are not necessarily relevant to the question of whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The examiner further determined that no symptoms were checked during the examination, because according to review of available records, clinical interview in the current examination, and psychological testing results, there was reliably no indication that the symptoms of mental disorder currently experienced caused clinically significant social and occupational impairment.

In an April 2016 VA addendum opinion, another VA examiner also gave the opinion that the Veteran's mood disorder was not a significant contributor to his ability to engage in sedentary to light activities. 

In the instant appeal, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's service-connected right knee disability and service-connected mood disorder, together, preclude him from securing or maintaining substantially gainful employment.  Most instructive with respect to the effects of the Veteran's service-connected disabilities on his employability are the April 2010 memorandum noting the infeasibility of the Veteran undergoing vocational rehabilitation due to his disabilities, and the October 2014 opinion from Dr. L, concluding that his service-connected mood disorder precluded him from gaining for sustaining employment in any capacity.  

While the April 2010 memorandum also focused on non-service connected disabilities, the Board notes that the evidence notes that the Veteran's right knee disability is of such a nature as to significantly limit his mobility, including bending, lifting, and walking.  Moreover, Dr. L.'s opinion noted the effect of the Veteran's mood disorder, limiting his ability to gain or sustain employment in any capacity.  Additionally, the evidence shows that the Veteran has a limited employment and educational history, further narrowing any possibility of procuring employment for which his education and work experience would allow.  

While VA opinions have indicated that the Veteran is capable of sedentary employment, especially with regard to his service-connected right knee disability, the VA opinions of record have not considered the effects of the Veteran's service-connected disabilities together on his ability to secure and follow substantially gainful employment.  Moreover, given the Veteran's limitations, the sedentary employment at his disposal would not appear to be substantially gainful.

To the extent that VA mental health examination reports, including especially the September 2015 VA examination report, have noted that the Veteran's mood disorder did not cause clinically significant social and occupational impairment, the October 2014 letter from Dr. L. regarding the effects of the service-connected mood disorder, coming from a treating physician, is at least as persuasive as the examiner reports, based on more cursory examination of the Veteran.

The Board notes that no medical opinion is dispositive of whether or not the Veteran is unemployable. Rather, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").  Here, the Veteran has credibly reported that his mental health disability prevents him from securing or maintaining substantially gainful employment.

Thus, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

To the extent the actions taken herein are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue on appeal, further discussion of VA's duties to notify and assist is not necessary at this time.


ORDER

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


